Hoeton, C. J.:
The only question which I think important to consider is, whether there was any evidence introduced upon the trial which fairly tended to make the milling corporation liable for the flour purchased by C. R. Barnes, the president and general manager of the corporation. The corporation was engaged “in the conversion and disposal of agricultural products, by means of mills, elevators, stores, or otherwise.” Under the terms of its charter, the corporation had the power to carry on the business of buying grain, (not flour,) and of making flour and meal, and selling and disposing of its grain, flour and meal, through its elevators, stores and otherwise. Therefore, the purchase of flour — a manufactured article — was not the usual and ordinary business of the corporation. It is clear that the flour purchased was not received by, nor did it go to the benefit of the corporation. It was shipped to Kansas City, Missouri, to C. R. Barnes, and not to the milling corporation at Clay Center, where the business of the corporation was carried on. It was also shown that whatever C. R. Barnes may have represented to Mr. Getty, he was, in fact, buying the flour for himself, and not for the corporation; therefore, the contract between Getty and Barnes was unauthorized by the corporation; and, if Barnes used the corporate credit in the transaction for his own .per*287sonal interest, the corporation was not bound by the contract, under all the circumstances presented. If the evidence adduced tended to show that Barnes had express authority from the officers and the stockholders of the corporation to purchase flour; or, if he had purchased other flour with the knowledge and sanction of the officers and stockholders of the corporation ; or, if he had turned the flour over to the corporation for its benefit; or, if it had been the general custom of the corporation to purchase flour for shipment to Kansas City or other points; then I would say that there was in the case sufficient evidence tending to show original authority for the purchase of the flour, or of a subsequent ratification by the corporation.
As the contract for the purchase of the flour was for the personal benefit of Barnes and no one else, and manifestly to the injury of the corporation at the time of the alleged ratification, clear evidence of ratification would be required before any ratification would be presumed. If the contract had been for the benefit of the corporation, a contrary presumption could be indulged in; and in such a case, very slight evidence of acquiescence would have been sufficient to give validity to the purchase.
For the foregoing reasons, with some hesitation, I concur in the judgment ordered to be entered.